Citation Nr: 0730569	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 (honorable discharge), and from March 1970 to February 
1971 (other than honorable discharge).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in June 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim to reopen for service connection for post-
traumatic stress disorder (PTSD).  

Although the RO essentially re-adjudicated the service 
connection claim for PTSD in an October 2006 supplemental 
statement of the case (SSOC), and denied the claim on the 
merits, the submission of new and material evidence to reopen 
a previously denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board.  The 
Board must make this jurisdictional determination prior to de 
novo review of the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board has characterized the issue 
accordingly.

In March 2007 the Board remanded this claim so that the 
veteran could be scheduled for a hearing to be conducted by a 
Veterans Law Judge at the RO.  In July 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
the RO (Travel Board hearing); a copy of the transcript has 
been associated with the record.

This decision addresses only the question of whether the 
evidence submitted is new and material.  Because the claim is 
reopened, and development not yet complete, the remainder of 
the appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied in 
an April 2000 rating decision, which essentially found that 
the evidence reviewed was inadequate to establish that a 
stressful experience had occurred.  The veteran did not 
appeal that decision.

2.  Evidence received since the April 2000 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it essentially corroborates a 
claimed stressor, and it raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying entitlement to 
service connection for a PTSD is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (1999); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.


Factual Background

The veteran claims, in essence, that he has a PTSD disorder 
which is directly related to his period of military service, 
and, specifically, to events which occurred while he was in 
Vietnam.  

In the course of his July 2007 hearing, conducted by the 
undersigned, the veteran testified that during his Vietnam 
service he served with the 1st Battalion Headquarters, and 
Headquarters 1st 52nd 198th Infantry Brigade.  He added that 
while he worked in communications, he also went on patrol and 
acted as a tunnel rat.  The veteran added that on occasion 
while on patrol he came under enemy fire.  He noted that this 
enemy fire consisted of large artillery rounds and rockets.  
The veteran further claimed to have been a participant in a 
"hard" helicopter landing.

The veteran initially submitted a claim seeking service 
connection for PTSD in December 1978.

A February 1971 Department of the Army, Mental Hygiene 
Consultation Clinic report shows a diagnosis of emotional 
instability reactions.

A November 1998 VA vocational counseling (psychology) medical 
record notes that the veteran claimed that November 11th 
marked the anniversary of the day his brother was killed in 
Vietnam, the day he was wounded in Vietnam, and Veterans Day.  
The Board parenthetically here observes that the RO has 
confirmed that the veteran's brother was killed in Vietnam, 
but, review of the veteran's claims record does not show that 
he was wounded.  

A VA medical record report, signed by a physician, shows that 
the veteran was admitted for more than a month in May and 
June 1999.  PTSD was diagnosed.


Service connection for PTSD was denied by the RO in April 
2000.  At that time the RO found that while PTSD had been 
diagnosed, the evidence of record did not establish that a 
stressful experience occurred.  The RO added that the 
veteran's claimed stressors were inadequate to attempt to 
verify through the United States Armed Services Center for 
Unit Records Research (USASCURR); the name has now changed to 
United States Army and Joint Services Records Research Center 
(JSRRC).  Essentially, in April 2000, the RO found that the a 
stressor had not been verified.  The veteran was notified of 
this decision in April 2000 and did not appeal.  Therefore, 
the April 2000 decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1999); currently, 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006). 

The veteran filed a claim to reopen his claim for PTSD in 
October 2002.

A September 2003 letter from the National Archives and 
Records Administration indicates that the unit history for 
the 1st Battalion, 52nd Infantry was not able to be located, 
but that approximately 4,000 pages of daily journals were.  

Review of a report supplied by USASCURR, and dated in 
September 2004, shows that while it was unable to verify 
whether or not a soldier named by the veteran had been killed 
in Vietnam, USASCURR confirmed that a named Private First 
Class was wounded in action on December 7, 1969, while he was 
assigned to the same unit that the veteran was, the 1st 
Battalion, 52nd Infantry.  A USARV Form 130-R was supplied, 
showing that this Private First Class had incurred a fragment 
wound to the buttocks on December 7, 1969.  A personnel 
record confirms that the veteran was with the 
"HHC1stBn52Inf198thInfBde" in December 1969.  

Other VA outpatient medical records are on file which include 
diagnoses of PTSD.  For example, those dated in June 2000 
(supplied a physicians assistant), and December and April 
2006 (supplied by a "MSN" (Master of Science in Nursing).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006)  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f).  
As noted, however, and as will be discussed further below, 
the September 2004 finding by USASCURR that a specifically 
named Private First Class was wounded in action (incurring a 
fragment wound) on December 7, 1969, and that at that time he 
was then assigned to the same unit to which the veteran was 
assigned.  USASCUUR has essentially confirmed one of the 
veteran's claimed stressors; that he came under enemy fire 
consisting of large artillery rounds and rockets.


To this, the Board notes that corroboration of a claimed in-
service stressor does not require "that there be 
corroboration of every detail, including the appellant's 
personal participation in the identifying process."  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The fact that 
a veteran was stationed with a unit that sustained attacks 
strongly suggests that he was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
As indicated above, the veteran claims that one of his 
stressors includes experiencing enemy fire, and, in at least 
one instance, one of his fellow soldiers, while assigned to 
the same unit, incurred a fragment wound.  Although not all 
of the veteran's claimed stressors have been verified, the 
Board finds that the coming under "enemy fire" stressor has 
essentially been corroborated.

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

Analysis

As previously indicated, the RO most recently denied service 
connection for PTSD in April 2000, essentially finding that a 
stressor had not been verified.  That rating decision was not 
appealed and it is final.


Evidence added to the record since the April 2000 RO decision 
is new, it tends to relate to an unestablished fact necessary 
to substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that a stressor had not been 
verified, the new evidence showing that the veteran was 
stationed with a unit at a time when a fellow soldier 
incurred fragment wounds, ostensibly suggests, even though 
the veteran was not injured (as he claimed), that the veteran 
was in fact subjected to enemy attacks.  This factual finding 
essentially corroborates the veteran's claimed stressor.  See 
Suozzi, Pentecost, supra.  

This verification of a claimed stressor, therefore, tends to 
relate to an unestablished fact necessary to substantiate the 
claim.  Hence, the additional evidence received is new and 
material.  Therefore, the claim of entitlement to service 
connection for PTSD is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for PTSD and will 
issue a final decision once that development is complete, if 
the case is again denied by the RO and returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the claim is granted.


REMAND

The reopening of the claim for service connection for PTSD 
triggers certain duty to assist provisions of the VCAA, which 
must be met prior to de novo review of the claim.  The duty 
to assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.

The veteran appears to currently suffer from PTSD, though 
many of the medical records on file containing such diagnoses 
have been completed by certain medical personnel who may not 
be the best qualified to render such a diagnosis.  Also, none 
of the supplied diagnoses of PTSD have specifically related 
the diagnosis to the veteran's now verified stressor, namely, 
coming under enemy fire.  Whether he currently has PTSD which 
is related to service is a medical question best resolved by 
competent medical opinion; such an examination has yet to be 
conducted.  VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

Also, a photocopy of a VA Form 21-4142 (JF) signed by the 
veteran in December 2002 shows that he listed several VA 
Medical Center (VAMC) treatment locations.  One such listed 
location is Milwaukee, Wisconsin.  Comprehensive review of 
the claim files shows that medical records from this VAMC 
have not been associated with the record.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with VA 
treatment afforded the veteran at the Milwaukee VAMC must be 
obtained.


Finally, the VCAA requires VA to obtain and associate with 
the record all pertinent evidence adequately identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002).  A May 2000 
VA medical record reports that the veteran's source of income 
was "SSD" [Social Security Disability].  VA's duty to 
assist includes obtaining records from the Social Security 
Administration (SSA).  Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  A remand is required for the RO to 
obtain and associate with the record the veteran's medical 
records on file with the SSA.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain all medical 
records associated with treatment 
afforded the veteran at the Milwaukee, 
Wisconsin VAMC.  If the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.


3.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of any claim brought by the 
appellant.  If no records are available, 
a formal written unavailability 
memorandum must be added to the claims 
file.

4.  After completion of all of the above, 
the veteran should be afforded a VA 
psychiatric examination by a 
psychiatrist.  The purpose of this 
examination is to determine the diagnosis 
and etiology of any psychiatric 
disability, to include PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, 
including psychological testing designed 
to ascertain whether it is at least as 
likely as not that the veteran has PTSD 
as a result of his military service.  The 
examiner must also ascertain whether the 
veteran has PTSD due to an independently 
verified inservice stressor.

The examiner is advised that official 
records verify that the veteran's unit 
came under enemy fire in December 1969.  
None of the veteran's other claimed 
stressors (to include his being involved 
in a "hard" helicopter landing) have 
been verified.  

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  However, if 
PTSD is diagnosed the examiner must state 
whether it is at least as likely as not 
(50% probability or more) that the 
disorder is related to the appellant's 
military service.  The examiner must then 
also identify the independently 
verifiable inservice stressor supporting 
the diagnosis.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.


5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the RO must review the 
claim folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a SSOC, 
and provide the appellant and his 
attorney with an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.



After the veteran and his attorney have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


